Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shieh et al (US 4,000,258) in view of Wigley et al (US 2015/0080261). Shieh et al disclose a liquid composition of Bacillus Thuringiensis in a polyethylene glycol solvent. (See the Abstract col. 3, lines 5-59.) The difference between the composition disclosed by Shieh et al, and that recited in applicant’s claims, is that Shieh et al do not disclose that the composition should include a nitrification inhibitor. Wigley et al disclose a micronbial consortia capable of imparting one or more beneficial properties to a plant (see Paragraph [0034], and teach in .
Claims 1-21 and 26 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wigley et al. No distinction is seen between the composition disclosed by Wigley et al, and that recited in claims 1-21. Wigley et al disclose a .
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wigley et al as applied to claim 1 above, and further in view of Shieh et al. It would be further obvious from Shieh et al to provide a Bacillus Thuringiensis as the microorganism of Wigley et al. One of ordinary skill in the art would be motivated to do so, since Wigley et al teach in Paragraph [0167] that the terms “microorganism” and “microbe” should be taken broadly and include but are not be limited to Bacteria and Archaea, which would suggest the use of any known or suitable microbe, including the Bacillus Thuringiensis of Shieh et al. It would also be obvious from Shieh et al to provide the composition of Wigley et al in an organic solvent such as propylene glycol. One of ordinary skill in the art would be motivated to do so, since Shieh et al disclose a liquid composition of Bacillus Thuringiensis in a polyethylene glycol solvent (see the Abstract col. 3, lines 5-59), and one would appreciate from such disclosure of Shieh et al that .
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wigley et al in view of Fischer et al, further in view of Shieh et al. Wigley et al disclose a micronbial consortia capable of imparting one or more beneficial properties to a plant (see Paragraph [0034], and teach in Paragraph [0303] that the composition may include a nitrification inhibitor. The differences between the composition disclosed by Wigley et al, and that recited in claims 22-25, are that Wigley et al do not disclose that the composition should include an organic solvent such as dimethylsulfoxide, and that the microbial consortia should include Bacillus Thuringiensis. Fischer et al (US 2010/0056620) disclose a composition including beneficial species having insectidicidal properties (see the Abstract and Paragraph [0001]), and teach in Paragraph [0103] that a liquid solvent such as dimethylsulfoxide may be used as an extender. Shieh et al disclose a liquid composition of Bacillus Thuringiensis in a polyethylene glycol solvent. (See the Abstract col. 3, lines 5-59.) It would be obvious from Fischer et al to provide the composition of Wigley et al in an organic solvent such as dimethylsulfoxide. One of ordinary skill in the art would be motivated to do so, since the compositions of Wigley et al and Fischer et al are analogous in that both are directed to microbial strains having insecticidal properties, and Fischer et al establish the conventionality of providing such compositions in solvents such as dimethylsulfoxide. It would be even further obvious from Shieh et al to provide  Bacillus Thuringiensis as the microorganism of Wigley et al. One of ordinary skill in the art .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,790,134. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of US 9,790,134.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.  10,513,467. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of US 10,513,467.
Wozniak et al is made of record for disclosing a plant growth-enhancing composition comprising a microbial fermentation lysate.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736